                   Case 18-12794-KG     Doc 205-1    Filed 01/10/19   Page 1 of 6



                                      Exhibit 1 to Final Order

                                            Procedures




                                                 5
RLF1 20619651V.1
                   Case 18-12794-KG          Doc 205-1       Filed 01/10/19    Page 2 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ X
                                                             :
In re                                                        :    Chapter 11
                                                             :
CHECKOUT HOLDING CORP., et al.,                              :    Case No. 18-12794 (KG)
                                                             :
                           Debtors.1                         :    Jointly Administered
                                                             :
                                                             :
------------------------------------------------------------ X

                     NOTICES, RESTRICTIONS, AND
             OTHER PROCEDURES REGARDING (A) OWNERSHIP
      AND TRANSFERS OF INTERESTS IN THE DEBTORS AND (B) CLAIMS OF
                CERTAIN WORTHLESS STOCK DEDUCTIONS

TO ALL PERSONS OR ENTITIES WITH EQUITY INTERESTS IN THE DEBTORS:

        Pursuant to that certain Final Order Establishing Notification Procedures and Approving

Restrictions on (A) Certain Transfers of Interests in the Debtors and (B) Claims of Certain

Worthless Stock Deductions (the “Final Order”) entered by the United States Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”) on ____________, 2019, D.I. [____], the

following restrictions, notification requirements, and/or other procedures (collectively, the

“Procedures”) apply to all trading and transfers of interests in the Debtors and all claims of

worthless stock deductions with respect to interests in the Debtors. 2



        1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC
(9687); Cellfire Inc. (5599); Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148); PDM Holdings Corporation (5025); PDM Intermediate Holdings A
Corporation (6409); and PDM Intermediate Holdings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.
        2
          Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed
to such terms in the Final Order.




RLF1 20619651V.1
                   Case 18-12794-KG   Doc 205-1     Filed 01/10/19    Page 3 of 6



A.      Common Stock Restrictions

(1)     Definitions. For purposes of these Procedures, the following terms have the following
        meanings:

      (a)    “Common Stock” shall mean any stock issued by PDM Group Holdings
Corporation.

       (b)      “Option” shall mean any contingent purchase, warrant, convertible debt, put,
stock subject to risk of forfeiture, contract to acquire stock, or similar interest regardless of
whether it is contingent or otherwise not currently exercisable.

        (c)     “Beneficial ownership” of Common Stock and Options to acquire Common
Stock shall be determined in accordance with section 382 of the title 26 of the United States
Code (the “Tax Code”), the regulations promulgated by the U.S. Department of Treasury under
the Tax Code (the “Treasury Regulations”), and rulings issued by the Internal Revenue Service
(the “IRS”), and, thus, to the extent provided in those sources, from time to time shall include,
without limitation, (i) direct and indirect ownership, determined without regard to any rule that
treats stock of an entity as to which the constructive ownership rules apply as no longer owned
by that entity (e.g., a holding company would be considered to beneficially own all stock owned
or acquired by its subsidiaries), (ii) ownership by a holder’s family members, (iii) ownership by
any group of persons acting pursuant to a formal or informal understanding among themselves to
make a coordinated acquisition of stock, and (iv) to the extent set forth in Treasury Regulations
section 1.382-4, the ownership of an Option to acquire Common Stock.

       (d)    “Berkshire Stockholders” shall mean each of Berkshire Fund VIII, L.P.,
Berkshire Fund VIII-A, L.P., Berkshire Investors III LLC, and Berkshire Investors IV LLC.

       (e)     “Majority Stockholder” shall mean (i) any person that beneficially owns at least
409,736,340 shares of Common Stock (representing approximately 47.5% of all issued and
outstanding shares of Common Stock) or (ii) any person that would be a “50-percent
shareholder” (within the meaning of section 382(g)(4)(D) of the Tax Code) of Common Stock if
such person claimed a Worthless Stock Deduction at any time on or after the Petition Date,
which, for the avoidance of doubt, shall include the Berkshire Stockholders.

       (f)    “Substantial Stockholder” shall mean any “entity” (as such term is defined in
Treasury Regulations section 1.382-3(a), an “Entity”) or person that beneficially owns at least
40,973,634 shares of Common Stock (representing approximately 4.75% of all issued and
outstanding shares of Common Stock).

(2)     Notice of Substantial Ownership. Any person or Entity that beneficially owns, at any
        time on or after the Commencement Date, Common Stock in an amount sufficient to
        qualify such person or Entity as a Substantial Stockholder shall file with the Bankruptcy
        Court, and serve upon (a) the Debtors, 200 Carillon Parkway, St. Petersburg, FL 33716
        (Attn: Shelly Schaffer and David Glogoff, Esq.); (b) counsel to the Debtors, (i) Weil,
        Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153 (Attn: Gary T.
        Holtzer, Esq.; Ronit J. Berkovich, Esq.; Jessica Liou, Esq.; and Kevin Bostel, Esq.) and
        (ii) Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,


                                                7
RLF1 20619651V.1
                   Case 18-12794-KG    Doc 205-1      Filed 01/10/19      Page 4 of 6



        Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq. and Jason M. Madron, Esq.);
        (c) counsel to any statutory committee of unsecured creditors appointed in these cases (a
        “Creditors’ Committee”); and (d) Jones Day, 250 Vesey Street, New York, NY 10281
        (Attn: Scott J. Greenberg, Esq. and Michael J. Cohen, Esq.) and Pachulski Stang Ziehl &
        Jones LLP, 919 N. Market Street, Wilmington, DE 19801 (Attn: Laura Davis Jones,
        Esq.), as counsel to the lenders under the Debtors’ proposed debtor in possession
        financing facility and that ad hoc group of lenders under the First Lien Credit Agreement
        (the “Ad Hoc First Lien Group”); and (v) Paul, Weiss, Rifkind, Wharton & Garrison
        LLP, 1285 Avenue of the Americas, New York, NY 10019 (Attn: Brian S. Hermann,
        Esq. and Robert A. Britton, Esq.), and Young Conaway Stargatt & Taylor, LLP, Rodney
        Square, 1000 North King Street, Wilmington, Delaware, 19801 (Attn: Pauline K.
        Morgan, Esq.), as counsel to that ad hoc group of holders of term loans under the Second
        Lien Term Loan (the “Ad Hoc Second Lien Group”) (collectively, the “Disclosure
        Parties”) a notice of such person’s or Entity’s substantial ownership (a “Substantial
        Stock Ownership Notice”), in substantially the form annexed to the Final Order as
        Exhibit 2, which describes specifically and in detail such person’s or Entity’s ownership
        of Common Stock, on or before the date that is the later of (x) twenty (20) calendar days
        after the entry of the order granting the requested relief or (y) ten (10) business days after
        such person or Entity qualifies as a Substantial Stockholder. At the election of the
        Substantial Stockholder, the Substantial Stock Ownership Notice to be filed with the
        Bankruptcy Court (but not the Substantial Stock Ownership Notice that is served upon
        the Disclosure Parties) may be redacted to exclude the Substantial Stockholder taxpayer
        identification number.

(3)     Acquisition of Common Stock. At least twenty (20) business days prior to the proposed
        date of any transfer of Common Stock or exercise of any Option to acquire Common
        Stock that would result in an increase in the amount of Common Stock beneficially
        owned by any person or Entity that currently is or, as a result of the proposed transaction,
        would be a Substantial Stockholder (a “Proposed Acquisition Transaction”), such
        person or Entity (a “Proposed Transferee”) shall file with the Bankruptcy Court and
        serve upon the Disclosure Parties a notice of such Proposed Transferee’s intent to
        purchase, acquire, or otherwise accumulate Common Stock (an “Acquisition Notice”), in
        substantially the form annexed to the Final Order as Exhibit 3, which describes
        specifically and in detail the Proposed Acquisition Transaction. At the election of the
        Substantial Stockholder, the Acquisition Notice to be filed with the Bankruptcy Court
        (but not the Acquisition Notice that is served upon the Disclosure Parties) may be
        redacted to exclude the Substantial Stockholder’s taxpayer identification number.

(4)     Disposition of Common Stock. At least twenty (20) business days prior to the proposed
        date of any transfer or other disposition of Common Stock that would result in either a
        decrease in the amount of Common Stock beneficially owned by a Substantial
        Stockholder or a person or Entity ceasing to be a Substantial Stockholder (a “Proposed
        Disposition Transaction” and, together with a Proposed Acquisition Transaction, a
        “Proposed Transaction”), such person, Entity, or Substantial Stockholder (a “Proposed
        Transferor”) shall file with the Bankruptcy Court and serve upon the Disclosure Parties
        a notice of such Proposed Transferor’s intent to sell, trade, or otherwise transfer Common
        Stock (a “Disposition Notice” and, together with an Acquisition Notice, a “Trading


                                                  8
RLF1 20619651V.1
                   Case 18-12794-KG   Doc 205-1      Filed 01/10/19     Page 5 of 6



        Notice”), in substantially the form annexed to the Final Order as Exhibit 4, which
        describes specifically and in detail the Proposed Disposition Transaction. At the election
        of the Substantial Stockholder, the Disposition Notice to be filed with the Bankruptcy
        Court (but not the Disposition Notice that is served upon the Disclosure Parties) may be
        redacted to exclude the Substantial Stockholder’s taxpayer identification number.

(5)     Notice of Status as a Majority Stockholder. Any person that currently is or becomes a
        Majority Stockholder shall file with the Bankruptcy Court and serve upon the Disclosure
        Parties a notice of such status (a “Majority Stockholder Notice”), in substantially the
        form annexed to the Final Order as Exhibit 5, which describes specifically and in detail
        such person’s ownership of Common Stock, on or before the date that is the later of (x)
        twenty (20) calendar days after the entry of the order granting the requested relief or (y)
        ten (10) business days after such person qualifies as a Majority Stockholder. At the
        election of the Majority Stockholder, the Majority Stockholder Notice to be filed with the
        Bankruptcy Court (but not the Majority Stockholder Notice that is served upon the
        Disclosure Parties) may be redacted to exclude the Majority Stockholder’s taxpayer
        identification number.

(6)     Notice of Intent to Claim a Worthless Stock Deduction. At least twenty (20) business
        days before a Majority Stockholder files any federal income tax return, or any
        amendment to such a return, claiming a Worthless Stock Deduction for a tax year of the
        Majority Stockholder ending before the effective date of the Plan, such Majority
        Stockholder shall file with the Bankruptcy Court and serve upon the Disclosure Parties
        advanced written notice of the intended tax deduction (a “Worthless Stock Deduction
        Notice”), in substantially the form annexed to the Final Order as Exhibit 6. At the
        election of the Majority Stockholder, the Worthless Stock Deduction Notice to be filed
        with the Bankruptcy Court (but not the Worthless Stock Deduction Notice that is served
        upon the Disclosure Parties) may be redacted to exclude the Majority Stockholder’s
        taxpayer identification number.

(7)     Objection Procedures. The Debtors, the Ad Hoc First Lien Group, the Ad Hoc Second
        Lien Group, and any Creditors’ Committee shall have fifteen (15) business days after the
        filing of a Trading Notice or a Worthless Stock Deduction Notice (the “Objection
        Period”) to file with the Bankruptcy Court and serve on a Proposed Transferee or a
        Proposed Transferor, as the case may be, or a Majority Stockholder, as applicable, an
        objection (each, an “Objection”) to any Proposed Transaction described in such Trading
        Notice or any Worthless Stock Deduction described in such Worthless Stock Deduction
        Notice. If the Debtors, the Ad Hoc First Lien Group, the Ad Hoc Second Lien Group, or
        any Creditors’ Committee files an Objection by the expiration of the Objection Period
        (the “Objection Deadline”), then the applicable Proposed Transaction or Worthless
        Stock Deduction shall not be effective unless approved by a final and nonappealable
        order of the Bankruptcy Court. If none of the Debtors, the Ad Hoc First Lien Group, the
        Ad Hoc Second Lien Group, or any Creditors’ Committee file an Objection by the
        Objection Deadline or if the Debtors, the Ad Hoc First Lien Group, the Ad Hoc Second
        Lien Group, and any and all Creditors’ Committees provide written authorization to the
        Proposed Transferee or the Proposed Transferor, as the case may be, or the Majority
        Stockholder, as applicable, approving the Proposed Transaction or the Worthless Stock


                                                 9
RLF1 20619651V.1
                   Case 18-12794-KG   Doc 205-1     Filed 01/10/19     Page 6 of 6



         Deduction prior to the Objection Deadline, then such Proposed Transaction or Worthless
         Stock Deduction may proceed solely as specifically described in the applicable Trading
         Notice or Worthless Stock Deduction Notice. Any further Proposed Transaction or
         Worthless Stock Deduction must be the subject of an additional Trading Notice or
         Worthless Stock Deduction Notice and Objection Period.

B.       Noncompliance with the Procedures

Any acquisition, disposition, or trading of, or claim of worthless stock deduction with respect to
Common Stock in violation of these Procedures shall be null and void ab initio as an act in
violation of the automatic stay under section 362 of the Bankruptcy Code and pursuant to the
Bankruptcy Court’s equitable powers under section 105(a) of the Bankruptcy Code. In the event
that a Majority Stockholder claims a Worthless Stock Deduction in violation of these Procedures,
such holder shall be required to file an amended federal income tax return revoking such
deduction. Furthermore, any person or Entity that acquires, disposes of, or trades, or claims a
worthless stock deduction with respect to Common Stock in violation of these Procedures shall
be subject to sanctions as provided by law.

C.       Debtors’ Right to Waive

The Debtors may, with the consent of the Ad Hoc First Lien Group and the Ad Hoc Second
Lien Group waive, in writing, any and all restrictions, stays, and notification Procedures
contained in this Notice.


Dated:       Wilmington, Delaware                   BY ORDER OF THE COURT
             [________], 2019




                                               10
RLF1 20619651V.1
